Citation Nr: 1127231	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  10-27 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to February 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, inter alia, denied the Veteran's November 2008 claim for entitlement to service connection for a lumbar spine disorder, and granted his claim for entitlement to service connection for bilateral hearing loss and assigned a noncompensable disability rating effective November 4, 2008.

In December 2010, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (Travel Board hearing); a copy of the hearing transcript is associated with the record.

The issue of entitlement to service connection for tinnitus has been raised by the record-including by the Veteran in his statement at p. 6 of his December 2010 Board hearing that he has been experiencing ringing in his ears since service-but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Additional development is needed prior to further consideration of the Veteran's claims for entitlement to service connection for a lumbar spine disorder, and for entitlement to an initial compensable disability rating for bilateral hearing loss.  VA's duty to assist includes a duty to obtain relevant records, and to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

With respect to the Veteran's claim for entitlement to service connection for a lumbar spine disorder, the Veteran has requested that VA obtain additional records which may be relevant to his claim.  Specifically, in an April 2011 Informal Hearing Presentation, the Veteran's representative requested that VA obtain the Veteran's private treatment records from Physical Therapist Sprague and Dr. Stewart; any missing service treatment records located at the RO in Syracuse, New York; any records of the Veteran's treatment at the China Lake Naval Hospital in California dated January 1957 through February 1957; and the Veteran's service personnel records.

VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate his claim, including making reasonable efforts to obtain all potentially relevant records that the Veteran adequately identifies and authorizes VA to obtain.  See 38 U.S.C. § 5103A(a)(1), (b)(1); Moore v. Shinseki, 555 F.3d 1369, 1372-75 (Fed.Cir.2009).

Therefore, on remand, the AOJ should obtain those records.  VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency; such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  A follow-up request is not required if a response to the initial request indicates that the records sought do not exist or that a follow-up request for the records would be futile.  38 C.F.R. § 3.159(c)(1).  VA will also make as many requests as are necessary to obtain relevant records from a Federal department or agency; VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2).  VA will also make efforts to obtain the claimant's service treatment records, if relevant to the claim; other relevant records pertaining to the claimant's active military, naval or air service that are held or maintained by a governmental entity; VA medical records or records of examination or treatment at non-VA facilities authorized by VA; and any other relevant records held by any Federal department or agency.  38 C.F.R. § 3.159(c)(3).

With respect to the Veteran's claim for entitlement to an initial compensable disability rating for bilateral hearing loss, the Veteran's representative requested at his December 2010 Board hearing that he be provided with a new audiological examination because his most recent examination was conducted in May 2009.  Id. at p. 14.  Significantly, the Veteran has asserted that his hearing has gotten worse since his May 2009 examination.  Id. at p. 6.

Where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).

Because the Veteran's most recent examination was held more than two years and one month ago, and because the Veteran has alleged worsening since that time, the AOJ should schedule the Veteran for a VA audiological examination by an appropriate specialist to determine the nature, extent and severity of his service-connected bilateral hearing loss.

Additionally, on remand, the AOJ is asked to obtain all of the medical records showing treatment for the Veteran's service-connected bilateral hearing loss since April 2010, which are not already of record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ask the Veteran to identify all health care providers that have treated or evaluated him for his service-connected bilateral hearing loss since April 2010, and attempt to obtain records from each health care provider that he identifies who might have available records, if not already in the claims file.  If records are unavailable and future attempts to retrieve the records would be futile, notations to that effect should be made in the claims folder.

2.  After completion of the above, schedule the Veteran for an audiological evaluation, by an appropriate specialist, to determine the current severity of his service-connected bilateral hearing loss.  The claims file should be made available to, and be reviewed by, the examiner in connection with the examination, and the examiner's report should so indicate.

All tests and studies, to include pure tone threshold testing and the Maryland Consonant-Vowel Nucleus-Consonant (CNC) speech audiometric test, should be performed.  The examiner should include a statement as to the effect of the Veteran's bilateral hearing loss on his occupational functioning and daily activities.

The rationale for any opinions and all clinical findings should be given in detail.  If it is not possible to provide an opinion without resulting to mere speculation, the examiner should state the reason(s) why.

3.  Obtain the Veteran's private treatment records from Physical Therapist Sprague and Dr. Stewart; any missing service treatment records located at the RO in Syracuse, New York; any records of the Veteran's treatment at the China Lake Naval Hospital in California dated January 1957 through February 1957; and the Veteran's service personnel records.  If records are unavailable, please have the provider so indicate.

4.  After completion of the above, the AOJ should readjudicate the claims for entitlement to service connection for a lumbar spine disorder, and entitlement to an initial compensable disability rating for bilateral hearing loss.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


